Citation Nr: 1702490	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse testified in April 2013 before a Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.  This hearing was before a now-retired judge.  Although given the opportunity to request another hearing, he declined to do so. 

The Board remanded this case for additional development in July 2014.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran has at worst, Level I hearing in the right ear and Level V in the left ear (including consideration of exceptional hearing loss in the left ear). 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regards to the Veteran's claim for a higher evaluation, the Veteran received sufficient VCAA notice in December 2010, prior to the adjudication of the claim, thereby satisfying the VA's duty to notify in this case. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has obtained all identified and available treatment records for the Veteran. In addition, the Veteran underwent VA examinations for bilateral hearing loss in April 2011 and August 2014. The Board finds all of these examinations adequate because the examinations included a review of the claims file, an interview of the Veteran, and examination finds supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examinations include objective findings necessary for rating purposes and the examinations discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Additional examination is not needed.

The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his bilateral hearing loss has worsened since the August 2014 examination. For these reasons, further examination is not necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal. The Veteran has not identified any outstanding evidence that needs to be obtained. 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim for an increased rating for bilateral hearing loss. He declined a hearing before another VLJ after being notified that the VLJ, who presided at the hearing, was no longer employed at the Board. Here, during the hearing, the VLJ asked specific questions directed at identifying the criteria for his claim and sought to identify any pertinent evidence not currently associated with the claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition the Veteran volunteered his treatment history and current symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted above, in July 2014, the Board remanded the case for an examination to address the severity of the Veteran's service-connected bilateral hearing loss, and also to obtain additional records. The directives of the Board's remand have been substantially complied with, in this regard. See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Higher Evaluation

Service connection for bilateral hearing loss was established in a July 2006 rating decision, at which time the RO assigned a noncompensable rating pursuant 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, effective February 10, 2006. The Veteran filed his most recent increased rating claim in December 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz). 38 C.F.R. § 4.85, DC 6100. To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear. Id

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a) (2016). Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher level. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2016).

The April 2011 VA examination yielded test results of puretone thresholds in the left ear at 1000, 2000, 3000,  and 4000 Hz of 55, 55, 60, and 80 decibels, respectively for an average of 62.5 decibels. Test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 35, 30, 40, and 65 decibels respectively for an average of 42.5 decibels. Speech audiometry test results revealed speech recognition ability of 96 percent in the left ear and 96 percent in the right ear.

The results show that the Veteran does not have exceptional hearing impairment in the right ear. Therefore, application of 38 C.F.R. § 4.85 Table VI to the April 2011 measurements results in assignment of Roman Numeral I for the right ear.

The results of the left ear, however, demonstrate that the Veteran has exceptional hearing impairment because the puretone thresholds for 1000, 2000, 3000, and 4000 are all 55 decibels or higher. See 38 C.F.R. § 4.86 (a). Application of 38 C.F.R. § 4.85 Table VI to the April 2011 measurements result in an assignment of Roman Numeral II; application of 38 C.F.R. § 4.85 Table VIa results measurements result in an assignment of Roman Numeral V. In the event the Veteran has exceptional hearing impairment the higher Roman numeral designation is used. 38 C.F.R. § 4.86 (a). Therefore, the Board finds that the left ear results in a designation of Roman Numeral V. 

By intersecting row I (Better Ear) with column V (Poorer Ear) on Table VII of 38 C.F.R. § 4.85 a zero percent rating is derived from the April 2011 hearing exam. 

The August 2014 VA examination yielded test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 55, 60, and 80 decibels, respectively for an average of 66.25 decibels. Test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 35, 30, 40, and 65 decibels, respectively for an average of 47.5 decibels. Speech audiometry test results revealed speech recognition ability of 96 percent in the left ear and 92 percent in the right ear. 

The results show that the Veteran does not have exceptional hearing impairment in the right ear. Therefore, application of 38 C.F.R. § 4.85 Table VI to the August 2014 measurements results in assignment of Roman Numeral I for the right ear.

The results of the left ear, however, demonstrate that the Veteran has exceptional hearing impairment because the puretone thresholds for 1000, 2000, 3000, and 4000 are all 55 decibels or higher. See 38 C.F.R. § 4.86 (a). Application of 38 C.F.R. § 4.85 Table VI to the August 2014 measurements result in an assignment of Roman Numeral II; application of 38 C.F.R. § 4.85 Table VIa results measurements result in an assignment of Roman Numeral V. In the event the Veteran has exceptional hearing impairment the higher roman numeral designation is used. 38 C.F.R. § 4.86 (a). Therefore, the Board finds that the left ear results in a designation of Roman Numeral V. 

By intersecting row I (Better Ear) with column V (Poorer Ear) on Table VII of 38 C.F.R. § 4.85 a zero percent rating is derived from the August 2014 hearing exam. 

As noted, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. Here, the April 2011 examiner found that the Veteran's bilateral hearing loss had an impact on his ordinary life, with the Veteran having difficulty following instructions, poor social interactions, and hearing difficulties.  The August 2014 examiner found that the Veteran's bilateral hearing loss had an impact on ordinary life, with the Veteran reporting that he has significant difficulty with understanding conversations.  

The Veteran reported in his August 2014 VA examination that his hearing interfered with communication with his friends and family. The Veteran also stated that he was forced to listen to the television and radio at a high volume, to the detriment of relationships in his household.      

At the Veteran's April 2013 hearing, the Veteran's wife testified that the Veteran could not hear very well. She further testified that she had to shout and face the Veteran in order for him to read her lips.

The Board has carefully considered the statements of the Veteran and his wife regarding the severity of the Veteran's bilateral hearing loss. The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned evaluation reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a) (West 2002); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The evidence of record does not support the assignment of a staged disability rating. Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Hart v. Mansfield, 21 Vet. App. 505 (2007). All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. After a careful review of the record, the Board can find no credible and competent evidence to support a finding that the Veteran's bilateral hearing loss was more or less severe during the appeal period than is otherwise discussed above.

III. Other Considerations

The Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's bilateral hearing loss is encompassed within the assigned rating criteria under DC 6100. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

An inferred claim of total disability rating base on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. The Veteran reported that his bilateral hearing loss interferes with his ability to communicate with others. However, the record does not show that the Veteran has been rendered unemployable as a result of his bilateral hearing loss. Therefore, any inferred TDIU claim is inapplicable in this case.   

Thus, with the preponderance of the evidence against the assignment of a higher evaluation, the benefit-of the doubt doctrine is not applicable, and the appeal is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


